DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 14, 16-17, 19, 22-24 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each spring part region is cantilevered such that a line extending radially from a radially outermost portion of the spring part region through a radially innermost portion of the spring part region where the spring part region is supported on an inner wall of the adapter piece intersects a longitudinal axis that is perpendicular to the single radial plane and extends through a center of the adapter piece.”  It is not clear what is meant by this recitation, particularly what location is considered the “radially outermost portion”, and where the spring part region is supported on an inner wall.  Lines drawn from the outside of 2’ to where they become 5 would appear to pass on either side of the center of the adapter piece, not through it. 
Claim 3 recites “the inner wall”.  Claim  recites “  ”.  There is insufficient antecedent basis for this limitation in the claim. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8,  18, 22-23, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klitsch et al (US# 6827342).
	Klitsch et al discloses all the limitations of the instant claims including; an adapter piece 12 for connecting a damper tube 6 and an air spring piston 4 in a non-positive manner, wherein the adapter piece comprises a spring region having multiple distinct spring part regions 14 and/or 15 disposed in a single radial plane of the adaptor piece, wherein the spring part regions are discontinuous in a circumferential direction, wherein each spring part region is cantilevered such that a line extending radially from a radially outermost portion of the spring part region through a radially innermost portion of the spring part region where the spring part region is supported on an inner wall of the adapter piece intersects a longitudinal axis that is perpendicular to the single radial plane and extends through a center of the adapter piece.  Note the line drawn below will intersect a longitudinal axis that extends through the center of the adapter due to the angle of the spring regions.

    PNG
    media_image1.png
    790
    460
    media_image1.png
    Greyscale

Regarding claim 3, Kitsch et al disclose an air spring damper system comprising: a damper tube 6; an air spring piston 4; and an adapter piece 12 for connecting the damper tube and the air spring piston in a non-positive manner, wherein a non-positive connection exists between the air spring piston and the damper tube via a spring region 15 of the adapter piece that extends between and is in direct contact with both the air spring piston 4 and the damper tube 6, wherein contact between the spring region and the air spring piston is discontinuous in a circumferential direction air spring piston is discontinuous in a circumferential direction, wherein contact is continuous in the circumferential direction between the damper tube 6 and a portion (inner surface of one of the ribs 18) of the inner wall of the adapter piece that is located radially within the spring region 15 and at a same longitudinal location as the spring region.  Figures 2 and 3.
	Regarding claim 5, an outer wall of the damper tube 6 and an inner wall (inner surface of 14 above 15) of the adapter piece 12 are configured with a clearance fit.  Figure 3a.
  	Regarding claim 8, the spring region 14/15 is elastic along a radial axis of the damper tube.   
	 Regarding claim 18, a radially-outward-facing surface of each spring part region includes a depression (portion between ribs 18) or a hole.
Regarding claim 22, each of the multiple distinct spring part regions extends outwards in a different direction from a radially innermost wall (annular wall at #12 in figure 3) of the adapter piece.
	Regarding claim 23, each of the multiple distinct spring part regions 14/15 is cantilevered and has five distinct sides that face different directions (top of 14/15, bottom, left side, right side and end side at #15 in figure 2).
	Regarding claim 29, longitudinally-extending walls of the adapter piece are disposed on both circumferential sides of each spring part region so as to separate each spring part region circumferentially.

    PNG
    media_image2.png
    381
    497
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klitsch et al (US# 6827342) in view of Watson (US# 3621949).  
Klitsch et al discloses all the limitations of the instant claims with exception to an integrally formed bulge and support element.  Klitsch et al instead show the adapter supported on an end face 11 of the damper.  Watson et al discloses a similar device and further teach an end face of a damper formed by a support element 24 received in an integrally formed bulge of a damper tube 12 for sealing the end of a damper.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use an integrally formed bulge, as taught by Watson, to receive an end member and thereby form the end surface of Klitsch et al as an obvious means of constructing the damper which provides a secure welded closure of the damper tube.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klitsch et al (US# 6827342).  
Klitsch et al discloses all the limitations of the instant claims with exception to exactly four of the multiple distinct spring part regions, wherein a different one of the multiple distinct spring part regions is disposed in each quadrant of the single radial plane.   Klitsch et al instead show three spring part regions disposed 120 degrees apart.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select four spring parts 90 degrees apart as an obvious variant in number which provides additional support to the rolling tube in a balanced and symmetric manner.  Also note MPEP 2144.04(VI)(B).

Allowable Subject Matter
Claims 9-10, 12 and 27 are allowed.
Claims 2, 14, 16, 19, 24-26 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
Regarding Klitsch, please note the updated art rejection as well as the 112 rejection above.  It is not clear what the amendments to claim 1 are intended to convey. Regarding claim 3, the surface of a single rib can be selected as “a portion” of the inner wall of the adapter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK